Exhibit No. 21.1 SUBSIDIARIES OF REGISTRANT As of June 9 1 . Providential Capital, Inc. Percentage of ownership: 100% Business activity: Consulting and M&A advisory services 2 . Providential Vietnam, Ltd. Percentage of ownership: 100% Business activity: Consulting 3 . Philand Ranch Limited  UK Percentage of ownership: 75.50% Business activity: real estate development 4 . PHI Mining Group, Inc., formerly DDC Industries, Inc. Percentage of ownership: 82.71% Business activity: Mining 5 . Providential Energy Corporation Percentage of ownership: 100% Business activity: Independent Oil & Gas, Alternative Energy 6 . Provimex, Inc Percentage of ownership: 85% Business activity: Trading and Imports/Exports 7 . Vietnam Media Group, Inc., formerly Touchlink Communications, Inc. Percentage of ownership: 85% Business activity: Multi media
